Wright, J.,
concurring. I write separately because I believe that the majority applies an imperfect analysis to the case at hand. In so doing, the majority opinion distorts the otherwise clear distinction between intentionally and negligently inflicted emotional distress and, as a result, also distorts the scope of an employer’s liability under the FELA for intentional injuries inflicted upon an employee by another employee.
The majority construes Vance’s FELA claim against Conrail as a claim for negligent infliction of emotional distress. Although Vance obviously suffers from emotional distress, that distress was not negligently inflicted. More accurately, Vance’s fellow employees intentionally caused his emotional distress. Properly construed, Vance’s claim against Conrail is not that Conrail negligently inflicted emotional distress on him, but rather that Conrail negligently supervised its employees, thereby allowing the intentional acts of abuse to occur. In fact, this is the theory advanced in Vance’s complaint:
“5. The severe emotional distress and resulting injury were directly and proximately caused by Defendant Railroad. It negligently supervised and condoned the known conduct of Plaintiff’s superiors and fellow employees who * * * subjected the Plaintiff to torment, embarrassment, humiliation, frustration, *235harassment, inequity, ridicule, and other severe emotional distress, because he was a former employee of Erie Lackawanna Railroad.” (Emphasis added.)
The majority follows the United States Supreme Court’s analysis in Consol. Rail Corp. v. Gottshall (1994), 512 U.S. -, 114 S.Ct. 2396, 129 L.Ed.2d 427, to reach the conclusion that Conrail is liable for negligent infliction of emotional distress. In Gottshall, Gottshall’s supervisor made Gottshall’s crew work without appropriate breaks in hot and humid conditions. Gottshall suffered emotional distress after the harsh conditions caused the death of his friend and the supervisor ordered the crew to continue to work within sight of the body. The case did not involve allegations that the supervisor acted with the intent of causing Gottshall, or any other employee, emotional distress. Instead, it seems that the supervisor ordered the crew to work without scheduled breaks and to continue to work after the death of Gottshall’s friend for the simple reason that the track had to be repaired as quickly as possible. Id. at -, 114 S.Ct. at 2400-2401, 129 L.Ed.2d at 435-436.
The issue that the Gottshall court faced was whether a claim for negligent infliction of emotional distress is cognizable under the FELA. Id. at -, 114 S.Ct. at 2403, 129 L.Ed.2d at 439. The court addressed this issue by considering whether a negligently inflicted emotional injury may constitute a compensable “injury” under the FELA. Id. at -, 114 S.Ct. at 2408, 129 L.Ed.2d at 444. After noting that “ ‘severe emotional injuries can be just as debilitating as physical injuries,’ ” the court found that a negligently inflicted emotional injury is a compensable injury under the FELA. Id., quoting Gottshall v. Consol. Rail Corp. (C.A.3,1993), 988 F.2d 355, 361. Of the three common-law tests for validly asserted claims of negligent infliction of emotional distress, the court adopted the “zone of danger” test, finding that it best reconciled the competing concerns of providing a realistic limit to liability and the remedial nature of the FELA. Id. at -, 114 S.Ct. at 2410, 129 L.Ed.2d at 447.
The case at hand, which involves an intentionally inflicted injury, is clearly distinguishable from Gottshall. The question presented in Gottshall was whether a negligently inflicted emotional injury is compensable under the FELA. The court specifically refused to answer the question of whether an intentionally inflicted emotional injury is compensable. Id. at -, 114 S.Ct. at 2403, 129 L.Ed.2d at 439, fn. 2.
In this case, the employees’ conduct that caused Vance’s emotional distress may only be characterized as intentional; through their acts they intended to harass Vance and cause him severe emotional distress. The intent to harass Vance is obvious from the behavior at issue, which included attacking Vance with a chipping hammer, attempting to run him over with a truck, taunting him about his sexual dysfunction, placing sugar in his wife’s gas tank, scratching “Erie scab” *236on the side of his truck, and placing a dead, bloody rat in his lunch box. This type of conduct does not qualify as negligent infliction of emotional distress because the employees did not “unintentionally cause[ ] emotional distress to another.” 2 Restatement of the Law 2d, Torts (1965), Section 313. Instead, this conduct is properly characterized as intentional infliction of emotional distress: “One who by extreme and outrageous conduct intentionally or recklessly causes severe emotional distress to another is subject to liability for such emotional distress * * Yeager v. Local Union 20 (1983), 6 Ohio St.3d 369, 6 OBR 421, 453 N.E.2d 666, syllabus; 1 Restatement of the Law 2d, Torts (1965), Section 46.
Because Vance’s injury is the result of intentional acts by coworkers acting outside the scope of their employment, Conrail cannot be liable for his emotional injury under the theory of respondeat superior. See Annotation (1966), 8 A.L.R.3d 442. Although Conrail cannot be vicariously hable for Vance’s injury, it may still be hable to the extent it was negligent in allowing its employees to intentionally harass Vance. This theory, which has a long history under the FELA, provides that an employer may be hable for injuries received by an employee as a result of an intentional tort of a coemployee if the employer was negligent in hiring, supervising, or failing to fire the employee who caused the injury. See Harrison v. Missouri Pacific RR. Co. (1963), 372 U.S. 248, 83 S.Ct. 690, 9 L.Ed.2d 711; Taylor v. Burlington N. RR. Co. (C.A.9 1986), 787 F.2d 1309; Lancaster v. Norfolk & W. Ry. Co. (C.A.7 1985), 773 F.2d 807, 818, certiorari denied (1987), 480 U.S. 945, 107 S.Ct. 1602, 94 L.Ed.2d 788; Green v. River Terminal Ry. Co. (C.A.6 1985), 763 F.2d 805; Annotation (1966), 8 A.L.R.3d 442, 446. See, also, 2 Restatement of the Law 2d, Agency (1965), Section 219; 2 Restatement of the Law 2d, Torts (1965), Section 317.
Before determining whether Conrail breached a duty it owed to Vance by failing to adequately supervise the employees who harassed him, it must first be determined whether an intentionally inflicted emotional injury is a compensable injury under the FELA. Gottshall, supra, 512 U.S. at -, 114 S.Ct. at 2410-2411, 129 L.Ed.2d at 447-448.
Significantly, the United States Court of Appeals for the Sixth Circuit has held that an intentionally inflicted, purely emotional injury is not compensable under the FELA. Adkins v. Seaboard Sys. RR. (1987), 821 F.2d 340. Specifically, the Adkins court held that a claim by an employee that he suffered emotional distress as a result of being threatened with discharge was not compensable. The court based its decision on three grounds. First, the court reasoned that the FELA has not been held to provide compensation for purely emotional injuries. Id. at 342. Second, the court reasoned that the FELA “has not been applied to any intentional torts lacking any physical dimension.” Id. at 341. Third, the *237court reasoned that the FELA provides a remedy for negligently inflicted injuries and the plaintiff had not alleged that the railroad was negligent. Id.
The broad pronouncement by the court in Adkins that an emotional injury caused by intentionally inflicted emotional distress is not cognizable under the FELA has become suspect in light of the United States Supreme Court’s decision in Gottshall, supra. Specifically, the Gottshall court expressly decided that purely emotional injuries are compensable under the FELA. And although the Gottshall court required some physical dimension to the injury, manifested in the “zone of danger” test, actual physical contact is now not a requirement for a claim to be cognizable under the FELA Of course, the Sixth Circuit’s decision remains correct as to the facts of Adkins, because the court in Gottshall declined to “take the radical step of reading FELA as compensating for stress arising in the ordinary course of employment.” Gottshall, supra, 512 U.S. at -, 114 S.Ct. at 2412, 129 L.Ed.2d at 449.
Even though the Gottshall court decided that an emotional injury caused by negligent infliction of emotional distress is a compensable injury under the FELA, it did not decide whether an intentionally inflicted emotional injury may also be compensable. In order to decide this question, it is necessary to consider the nature of the cause of action in light of the history and policies of the FELA to ensure their compatibility. In reviewing the history of the tort of intentional infliction of emotional distress, it becomes evident that, like negligent infliction of emotional distress, this tort existed at the time the FELA was adopted in 1908. See Magruder, Mental and Emotional Disturbance in the Law of Torts (1936), 49 Harv.L.Rev. 1033,1052; Prosser & Keeton, Law of Torts (5 Ed.1984) 60. As the tort has developed, several elements have surfaced as being necessary to a valid claim. First, the conduct which brings about the distress must be extreme and outrageous. Magruder, supra, at 1053; 1 Restatement of the Law 2d, Torts (1965), Section 46, Comment d (“Liability has been found only where the conduct has been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”). Second, the plaintiff must have suffered severe emotional distress. Prosser, supra, at 63; 1 Restatement of the Law 2d, Torts (1965), Section 46, Comment j (“Complete emotional tranquillity is seldom attainable in this world, and some degree of transient and trivial emotional distress is a part of the price of living among people. The law intervenes only where the distress inflicted is so severe that no reasonable man could be expected to endure it.”).
The court in Atchison, Topeka & Santa Fe Ry. Co. v. Buell (1987), 480 U.S. 557, 107 S.Ct. 1410, 94 L.Ed.2d 563, noted that the common law of intentional infliction of emotional distress, like the common law of negligent infliction of *238emotional distress, is not uniform, and that jurisdictions have adopted different forms of the tort in three significant respects. Id. at 568-569, 107 S.Ct. at 1417, 94 L.Ed.2d at 575. Specifically, the court noted that some jurisdictions allow recovery for recklessly inflicted, as well as intentionally inflicted, emotional injuries, that some jurisdictions require physical manifestation of the emotional injury, and that some jurisdictions consider the relationship of the parties and place special emphasis on the workplace. Id. In noting these differences, the court in Buell seemed concerned with whether the more relaxed versions of this tort were consistent with the FELA’s underlying policies. This was the concern raised by the court in Gottshall when it reviewed the tort of negligent infliction of emotional distress. Specifically, that court noted that the FELA is not a “workers’ compensation statute,” that railroads are not “the insurers of the emotional well-being and mental health of their employees,” and that the FELA does not provide a remedy for “stress arising in the ordinary course of employment.” Gottshall, supra, 512 U.S. at -, -, -, 114 S.Ct. at 2404, 2409, 2412, 129 L.Ed.2d at 440, 446, 449. In other words, in order for an intentionally inflicted injury to be a compensable injury under the FELA, the scope of the compensable injury must be subject to reasonable limits.
I believe that the traditional elements of the common-law tort of intentional infliction of emotional distress go a long way towards satisfying the court’s concern of placing reasonable limits on the types of emotional injuries that are compensable. First, because this case involves intentionally inflicted emotional injuries, it is not necessary to determine whether recklessly inflicted emotional injuries are compensable under the FELA. Second, the requirement that the emotional injury be severe significantly limits the potential class of plaintiffs. Third, the fact that the abusive behavior must qualify as “extreme or outrageous” or “unconscionable abuse” also limits the class of plaintiffs to those who have been subjected to only the most outrageous behavior. See Buell, supra, 480 U.S. at 567, 107 S.Ct. at 1416, 94 L.Ed.2d at 574, fn. 13. Additionally, the context within which the abusive behavior occurs has an impact on whether particular behavior is sufficiently outrageous. Prosser, supra, supplement at 18. “The salon of Madame Pompadour is not to be likened to the rough-and-tumble atmosphere of the American oil refinery.” Eddy v. Brown (Okla.1986), 715 P.2d 74, 77. Given that a railroad yard can present a similar rough-and-tumble atmosphere, acts of harassment in that context must be particularly egregious to qualify as unconscionable abuse. Fourth, even though actual physical manifestation of the distress is not required, Gottshall, supra; Taylor, supra, 787 F.2d 1309; Yeager, supra, 6 Ohio St.3d at 374, 6 OBR at 425, 453 N.E.2d at 671; Magruder, supra, 49 Harv.L.Rev. at 1058, where physical manifestation of an emotional injury is not present, courts require a greater showing that the conduct is extreme and outrageous. Prosser, supra, at 64.
*239However, in order to ensure that only those intentionally inflicted emotional injuries that are consistent with the FELA will be compensated, I believe it is necessary to supplement the common-law elements of the tort of intentional infliction of emotional distress. Specifically, given the FELA’s focus on physical perils, see Lancaster, supra, 773 F.2d at 813, and the Gottshall court’s determination that the FELA does not provide compensation for “stress arising in the ordinary course of employment,” Gottshall, supra, 512 U.S. at -, 114 S.Ct. at 2412, 129 L.Ed.2d at 449, I believe a plaintiff seeking recovery under the FELA for an emotional injury caused as a result of intentional infliction of emotional distress must show that the injury was caused, at least in part, by physically menacing behavior. See Gottshall, supra, 512 U.S. at -, 114 S.Ct. at 2412, 129 L.Ed.2d at 449. Given the addition of the above element, I believe it is clear that an intentionally inflicted, severe emotional injury which was caused, at least in part, by physically menacing behavior constituting unconscionable abuse qualifies as a compensable injury under the FELA.
The next question is the scope of an employer’s duty to prevent its employees from intentionally inflicting emotional distress upon other employees. The court in Buell noted that under the FELA an employer has a duty to use reasonable care in furnishing its employees with a safe place to work. Buell, supra, 480 U.S. at 558, 107 S.Ct. at 1412, 94 L.Ed.2d at 568. That duty includes the obligation to take reasonable precautions to prevent severe emotional abuse of one employee by other employees. Halko v. New Jersey Transit Rail Operations, Inc. (S.D.N.Y.1987), 677 F.Supp. 135. “ ‘[A] railroad is guilty of negligence if it fails to prevent reasonably foreseeable danger to an employee from intentional or criminal misconduct.’ ” Green, supra, 763 F.2d at 808, quoting Brooks v. Washington Terminal Co. (C.A.D.C.1979), 593 F.2d 1285, 1288, certiorari denied (1979), 442 U.S. 910, 99 S.Ct. 2823, 61 L.Ed.2d 275. Reasonable foreseeability of the harm is an “essential ingredient” of an employer’s liability under the FELA. Gallick v. Baltimore & Ohio RR. Co. (1963), 372 U.S. 108, 83 S.Ct. 659, 9 L.Ed.2d 618. “[T]he fact that ‘the foreseeable danger was from intentional or criminal misconduct is irrelevant; respondent nonetheless had a duty to make reasonable provision against it.’ ” Harrison, supra, 372 U.S. at 249, 83 S.Ct. at 690-691, 9 L.Ed.2d at 713, quoting Lillie v. Thompson (1947), 332 U.S. 459, 462, 68 S.Ct. 140, 142, 92 L.Ed. 73, 75. In that vein, a railroad will not be liable for the intentional harassment of one employee by another employee unless it knew or had reason to know of the offending employees’ vicious propensities or that the work area is conducive to an unreasonable risk of unconscionable abuse. See Green, supra, 763 F.2d at 808-809; Persley v. Natl. RR. Passenger Corp. (D.Md.1993), 831 F.Supp. 464, 468-469. With respect to the types of intentionally inflicted injuries that are foreseeable, it seems clear that an employer may be liable for only those injuries which the employer could have potentially prevented.
*240In other words, where an employee acts outside the scope of his employment, an employer can be liable only if the offending conduct occurs on the employer’s premises and the employer knew or had reason to know that it could control the employee’s conduct and knew or had reason to know of the necessity and opportunity to exercise that control, and failed to do so. See 2 Restatement of Law 2d, Torts (1965) 125, Section 317.
Vance presented sufficient evidence from which a jury could find that Conrail’s employees intentionally caused him severe emotional distress through physically menacing behavior. The jury was properly instructed that a finding of “unconscionable abuse,” as set forth in Buell, supra, 480 U.S. at 567, 107 S.Ct. at 1416, 94 L.Ed.2d at 574, fn. 13, was a prerequisite to Vance’s being able to recover. The types of harassment to which he was subjected were sufficient for a jury to find that they constituted “unconscionable abuse,” and it is obvious that a significant portion of the harassment, specifically the attack with the chipping hammer and the attempted hit and run with the truck, was physically menacing in nature. Vance also presented sufficient evidence from which the jury could find that his emotional injury was of such severity as to justify recovery even though there were no physical manifestations of his injury. As a result, Vance met the burden of proof required to show that his emotional injury is a compensable injury under the FELA.
Vance also met his burden of proving that Conrail failed in its duty to provide him with a safe workplace. The jury was instructed that Conrail had a duty to use ordinary care to protect its employees from foreseeable danger. The jury was also instructed that in order for Vance to recover, the jury had to find that Conrail was negligent in allowing the emotional abuse to occur. The court instructed the jury that, in order to find Conrail liable, they had to find that Vance’s injuries were reasonably foreseeable. Vance presented sufficient evidence from which the jury could find that Conrail knew of the generally abusive environment in the railyard between the former employees and the particular abuse he was receiving to support a determination that Conrail knew or should have known that the work area was conducive to an unreasonable risk of unconscionable abuse. Additionally, Vance presented sufficient evidence to support a finding that Conrail's failure to properly supervise its employees was a cause of his injuries. As a result, Vance presented sufficient evidence to support a finding that Conrail was liable for his emotional injury because it failed to adequately supervise the offending employees.
Thus, I agree with the majority’s reversal of this matter but reject in part its reasoning.